Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Carolyn M. Gouges d’Agincourt on 09/29/2021.

The application has been amended as follows: 
Please cancel claim 26.

Please replace claim 2 with the following claim:

2.  A method of treating plants using the plant-treatment formula of Claim 4, wherein the total is passed through a double mesh filter or screen, or a 400 micron filter and then is added to a spray bottle and sprayed onto the plants and soil near the plants.

Please replace claim 4 with the following claim:


a plurality of tiers, each tier identified by a Tier Number and containing one or more ingredients, each of the one or more ingredients having an Ingredient Volumetric Percentage, wherein each of the Ingredient Volumetric Percentage is based on a Total Volume of the edible, plant-treatment formulation, according to the following table:
Tier
Number
Ingredient

Ingredient Volumetric Percentage

1
Sesame Oil

0.388%

2
Garlic
Ginger
Cinnamon

0.075%
0.075%
0.075%

3
Turmeric
Clove

0.037%
0.037%

4
Black Pepper
Powdered Ancho Chili
Coriander

0.019%
0.019%
0.019%

5
Cayenne
Cumin

0.009%
0.009%

6
Fenugreek

0.004%

7
Nutmeg
Oregano

0.002%
0.002%

8
Water

99.231%

Total Volume


100.0%.




Please replace claim 25 with the following claim:


a plurality of tiers, each tier identified by a Tier Number and containing one or more ingredients, each of the one or more ingredients having an Ingredient Volumetric Percentage, wherein each of the Ingredient Volumetric Percentage is based on a Total Volume of the edible, plant-treatment formulation, according to the following table:
Tier
Number
Ingredient

Ingredient Volumetric Percentage

1
Sesame Oil

50.44%

2
Garlic
Ginger
Cinnamon

9.70%
9.70%
9.70%

3
Turmeric
Clove

4.85%
4.85%

4
Black Pepper
Powdered Ancho Chili
Coriander

2.42%
2.42%
2.42%

5
Cayenne
Cumin

1.16%
1.16%

6
Fenugreek

0.58%

7
Nutmeg
Oregano

0.29%
0.29%

Total Volume


100.0%.



In claim 30, line 3, please add a period “.” at the end of the claim.

Please replace claim 32 with the following claim:



Terminal Disclaimer
The terminal disclaimer filed on 09/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,463,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claim 4 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2 and 5, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 2, 4-5, 21-25 and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: with the acceptance of the terminal disclaimer filed 09/10/2021, the obviousness type double patenting rejection has been rendered moot and is hereby withdrawn.  Likewise, the cancelation of claims 6-12 has rendered moot the 101 rejection of claims 6-12, the 102 rejections of claims 6-7 and the 103 rejections of claims 6-12 and thus these 101, 102 and 103 rejections are hereby withdrawn.  Additionally, the prior art does not teach or fairly suggest an edible, plant treating composition that contains sesame oil, garlic, ginger, cinnamon, turmeric, clove, black pepper, powdered ancho chili, coriander, cayenne, cumin, fenugreek, nutmeg and oregano and water in the specific concentrations as required by the claims which achieve an unexpected trichome synchronous maturation.  Thus, claims 2, 4-5, 21-25 and 27-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699